DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
	Independent claims 1 and 9, among other things, teach a method and a device (an access point) for processing a packet. The invention consists in receiving, by an Access Point (AP), an Internet-of-Things data packet sent by an Internet- of-Things sensor, wherein a sensor identifier of the Internet-of-Things sensor is carried in the Internet-of-Things data packet; performing, by the AP, Control And Provisioning of Wireless Access Points Protocol Specification CAPWAP tunnel encapsulation for the Internet-of-Things data packet to carry an Internet-of-Things port number in the tunnel encapsulation; sending, by the AP, the encapsulated Internet-of-Things data packet to an Access Controller (AC) such that the AC determine that the received packet is an Internet-of-Things data packet based on the Internet-of-Things port number and processes the Internet-of-Things data packet based on the sensor identifier; allocating, by the AP, a virtual sub-card identifier for the Internet-of-Things sensor; and sending, by the AP, a first correspondence between the virtual sub-card identifier corresponding to the Internet-of-Things sensor and an interface identifier of an interface connected with the Internet-of-Things sensor on the AP to the AC such that the AC generates a topology of the AP and a virtual sub-card based on the first correspondence. Thus, a single or obvious combination of prior arts, do not teach the cited limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449